Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00702-CV

                                         IN RE Michael E. NEELD

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 25, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 9, 2015, relator Michael E. Neeld filed a petition for writ of mandamus

complaining of the trial court’s order granting an application for expedited foreclosure of a home

equity loan. See TEX. R. CIV. P. 735, 736. The court has considered relator’s petition for writ of

mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2015CI10819, styled The Bank of New York Mellon f/k/a The Bank of New
York, As Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-BC3 v. Michael
E. Neeld, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb III,
presiding.